BERRY, Justice
(specially concurring).
As I understand the law in this jurisdiction where an entity vested with power of eminent domain, enters into possession and improves land under defective condemnation proceedings, such appropriation will be treated as equivalent to title by condemnation regularly acquired. Shell Petroleum Corporation v. Town of Fairfax, 180 Okl. 326, 69 P.2d 649; St. Louis & S. F. Ry. Co. v. Mann, 79 Okl. 160, 192 P. 231 and 66 O.S.1951 § 57.
A corollary to the above referred-to rule is the rule that title acquired in defective condemnation proceedings or reverse condemnation proceedings is the same (therefore cannot be greater) than the title which would have been acquired if the condemnation proceedings were valid. 30 C.J.S. Eminent Domain § 449, p. 196 and Schaefer v. School District No. 18, Arapahoe County, 111 Colo. 340, 141 P.2d 903.
If, as contended by plaintiffs in error, Ch. 31, Art. 1, p. 251, S.L.1903, under which the school district sought to condemn the land in controversy, had been repealed prior to the institution of the condemnation proceeding in controversy, then the school district must be said to have attempted to condemn under Ch. 20, Art. 1, p. 258 et seq., S.L.1907-1908.
In the 1903 Act it was provided in substance that upon school districts perfecting condemnation proceedings under said Act, “title to such site, or addition thereto, shall vest in the school district”. In the 1907— 1908 Act it was provided in substance that upon an entity perfecting condemnation proceedings under said Act, “The fee of land taken without the consent of the owner, shall remain in such owner subject only to the use for which it was taken”. It follows that unless the 1903 Act was in force and effect at the time the school district sought to condemn the land m controversy, it, by said proceeding and resulting occupation, did not obtain fee to the land taken which by force of the 1907-1908 Act remained in the owner of the land condemned.
I am, however, of the conviction that the 1903 Act was not repealed prior to the condemnation proceeding in controversy being perfected and that the school district complied with said Act, and for said reason obtained “title to such site” or land.